FILED
                           UNITED STATES DISTRICT COURT
                                                                                         JUN - 8 2009
                           FOR THE DISTRICT OF COLUMBIA                            Clerk Us O· .
                                                                                     Sa ' k . . ,strict and
                                                                                        n ruptcy Courts
ABDUL WAKIL AMIRI,                            )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.       09 1058
TODD KELTING, et at.,                         )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION

       This matter comes before the Court upon review of plaintiffs application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

       Plaintiff alleges that he had filed a lawsuit in the Superior Court of the District of

Columbia against his landlord, and that defendants Todd Kelting, Esq. and the law firm of

Deckbaum Ogens and Raftery represented the landlord. In his complaint, plaintiff describes a

meeting with defendant Kelting at the law firm's offices during which plaintiff was assaulted,

harassed, and otherwise intimidated by Kelting's behavior. Plaintiff purports to bring a civil

rights action, presumably under 42 US.C. § 1983, and demands damages totalling $30 million.

       In order to state a claim under 42 US.c. § 1983, a complaint must allege facts sufficient

to show that (1) the conduct of which the plaintiff complains was committed by a person acting

under color of state or District of Columbia law, and (2) the conduct deprived the plaintiff of a

constitutionally-protected right. See West v. Atkins, 487 US. 42, 48 (1988). Plaintiffs

complaint is deficient because it does not allege that a person who acted under color of state or

District of Columbia law deprived him of a right, privilege or immunity protected by the United
States Constitution. In other words, there is no state actor. Accordingly, the Court will dismiss

the complaint because it fails to state a claim upon which relief can be granted. See 28 U.S.C.

§ 19I5(e)(2)(B)(ii).

       An Order consistent with this Memorandum Opinion will be issued separately on this

same date.



                                                             istrict Judge

DATE: 13     Matt 2nf7